DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Robert S. Johns (Applicant’s Attorney) on 2022 June 15.
The application has been amended as follows: 
1. (Currently Amended)	A heater assembly comprising:
a continuous series of perforated helical members that cooperate to define
a geometric helicoid disposed about a longitudinal axis of the heater assembly, each
perforated helical member defining opposed edges and a predetermined pattern of
perforations, the perforations extending through each perforated helical member parallel
to the longitudinal axis; and
a plurality of electrical resistance heating elements, each electrical
resistance heating element extending through its own corresponding set of the
perforations,
wherein the plurality of electrical resistance heating elements includes a first
electrical resistance heating element and a second electrical resistance heating
element, the first electrical resistance heating element having a different length than the
second electrical resistance heating element.
2. (Currently Amended)	The heater assembly according to Claim 1, wherein
each heating element includes a first segment, a second segment, and a bend
connecting the first and second segments, wherein the corresponding set of the
perforations for each electrical resistance heating element includes a first set of the
perforations and a second set of the perforations, the first segment extending through
[[a]] the first set of the perforations, the second segment extending through [[a]] the second set of the perforations, the second set of the perforations being parallel to and
offset from the first set of the perforations.
	15. (CANCELED)
17. (Currently Amended)	A heat exchanger comprising:
a body defining a cylindrical cavity;
a heater assembly defining a longitudinal axis, the heater assembly
comprising:
a continuous series of perforated helical members disposed within
the cylindrical cavity and defining a geometric helicoid, each perforated helical member
defining opposed edges and a predetermined pattern of perforations extending through
each perforated helical member and parallel to the longitudinal axis; and 
a plurality of electrical resistance heating elements, each electrical
resistance heating element extending through its own corresponding set of the
perforations of the perforated helical members, wherein the plurality of electrical
resistance heating elements includes a first electrical resistance heating element and a
second electrical resistance heating element, the first electrical resistance heating
element having a different length than the second electrical resistance heating element; and
a proximal flange securing the heater assembly to the body.
26. (New)	A heater assembly comprising:
a continuous series of perforated helical members that cooperate to define
a geometric helicoid disposed about a longitudinal axis of the heater assembly, each
perforated helical member defining opposed edges and a predetermined pattern of
perforations, the perforations extending through each perforated helical member parallel
to the longitudinal axis; and
a plurality of electrical resistance heating elements extending
through the perforations, wherein each electrical resistance heating element includes a
first segment, a second segment, and a bend connecting the first and second
segments, the first segment extending through a first set of the perforations, the second
segment extending through a second set of the perforations, the second set of the
perforations being parallel to and offset from the first set of the perforations,
wherein the plurality of electrical resistance heating elements includes a first
electrical resistance heating element and a second electrical resistance heating
element, the first electrical resistance heating element having a different length than the
second electrical resistance heating element.



Allowable Subject Matter
Claims 1-14 and 16-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Heat exchanger assemblies having continuous helical baffles and tube elements or electrical heating elements to heat a fluid are well known in the art. However, none of the prior art anticipates nor renders obvious the combination of a continuous series of perforated helical members having electrical heating elements extending through their own corresponding perforations while the heating elements also have different lengths. The claimed invention has a technical advantage over electric heating elements of the same length because the different length elements can prevent hot spots that would be caused in low pressure/low flow regions at the end of the helical fluid flow path. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon T. Schermerhorn Jr. whose telephone number is (571)270-5283. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON T. SCHERMERHORN JR./Primary Examiner, Art Unit 3763